Citation Nr: 0504509	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-28 550	)	DATE
	)



On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1968 to November 1970.

2.	On June 16, 2004, a rating action awarded a 70 percent 
rating for PTSD; the veteran was notified by letter dated 
June 29, 2004. 

3.  In a letter dated July 1, 2004, and received at the RO on 
July 6, 2004, prior to the promulgation of a decision by the 
Board in this appeal, the veteran notified the RO that he was 
seeking a 70 percent rating, and no more, for PTSD; the Board 
construes this as the veteran's request to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).    On June 16, 
2004, a rating action awarded a 70 percent rating for PTSD; 
the veteran was notified by letter dated June 29, 2004.  In a 
letter dated July 1, 2004, and received at the RO on July 6, 
2004, prior to the promulgation of a decision by the Board in 
this appeal, the veteran notified the RO that he was seeking 
a 70 percent rating, and no more, for PTSD.  The appellant  
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


